Citation Nr: 1409911	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-38 525	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1969 to April 1972 and from November 1972 to November 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In August 2012, the case was remanded for additional development.  A February 2013 rating decision granted an increased rating of 70 percent.  

The Court of Appeals for Veterans Claims (Court) has held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for a TDIU rating, either stated or implied by a fair reading of the claim or of the evidence of record, is not a separate claim for benefits, but part of the claim for increase).  Further, where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU rating.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the claim for a TDIU rating is reasonably raised by the record; the April 2008/February 2009 private psychologist and the October 2012 VA examiner opined that the Veteran's PTSD renders him unemployable.  Accordingly, the claim for a TDIU rating is before the Board.  


FINDINGS OF FACT

1. The Veteran's PTSD is not shown at any time during the appeal period to have been manifested by symptoms that generally would be productive of total occupational and social impairment.  

2. The evidence shows that, as a result of his service-connected PTSD, the Veteran is unable to maintain substantially gainful occupation.  

CONCLUSIONS OF LAW

1. A schedular rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2013).  

2. A TDIU rating is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2009 letter provided notice on the "downstream" issue of entitlement to an increased initial rating.  An August 2009 statement of the case (SOC) and December 2011 and February 2013 supplemental SOCs (SSOCs) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in November 2008 and October 2012.  The October 2012 examination report is deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating the level of disability from a mental disorder, the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

PTSD is evaluated under 38 C.F.R. § 4.130, Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms in Code 9411.  

VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).   

PTSD is rated under the General Rating Formula for Mental Disorders.  A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9411.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DSM-IV at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

A total disability rating may be assigned where the schedular rating is less than 100 percent, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more such disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Factual Background and Analysis

An April 2008 private psychological evaluation by Dr. W.A., a psychologist, included in-person interview of the Veteran, personality testing, and review of the Veteran's DD 214 and other information provided by the Veteran.  The Veteran reported depression, anhedonia, recurrent intrusive thoughts, nightmares, sleep disturbance, avoidance, isolation, restricted range of affect, irritability and angry outbursts, difficulty with concentration, hypervigilance, passive suicidal and homicidal ideation, substance abuse, and anxiety attacks that occurred approximately once a month and lasted 30 minutes to an hour.  On mental status examination he demonstrated circumstantial thought  and blunted affect; attention, concentration, short-term memory, judgment, and insight were below normal limits.  He was oriented to all three spheres; his remote memory was intact; and his intelligence, fund of information, and the manner and content of his speech were normal.  The diagnosis was PTSD, panic disorder with agoraphobia, and depressive disorder - not otherwise specified.  He was assigned a GAF score of 38 based on his difficulties in multiple areas, including social functioning, employment functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  The psychologist opined that "[p]roblems with emotional and behavioral controls, as evidenced by his angry outbursts, passive suicidality, and homicidality, were acknowledged, and likely render [the Veteran] to be a danger to any work environment."  

June 2008 to September 2008 VA treatment records reflect GAF scores of 65-80, and show that the Veteran reported symptoms of insomnia, and increasing symptoms of irritability and depression, but denied suicidal or homicidal ideation.  

On November 2008 VA examination (which included in-person interview and review of the Veteran's claims file), the examiner noted that the results of the April 2008 private psychological evaluation report were in "profound conflict with the Veteran's [VA treatment] records, which depict him to be a relatively high functioning individual."  He explained that VA treatment records show that in April 2005 the Veteran initially received a diagnosis of insomnia with a rule out of bipolar affective disorder, and assigned a GAF score of 60.  He later received a diagnosis of depressive disorder - not otherwise specified.  The Veteran's sleep and mood problems were documented as significantly improved from December 2005 to November 2008, except for some mild stress associated with the Veteran's project of building a second home in Mexico.  He was otherwise documented as doing well, with GAF scores between 75-80 over the preceding year.  

The Veteran reported symptoms of daily depression, low energy and motivation, difficulty sleeping, difficulty concentrating, short-term memory and cognitive difficulties, substance abuse, avoidance, detachment, emotional numbing, restricted range of affect, hypervigilance, irritability or angry outbursts, social withdrawal, discomfort in social settings, difficulty with initiating and maintaining close personal relationships, homicidal ideation, and panic attacks 1-2 times a week lasting 30 minutes.  The Veteran reported that he had a better relationship with his son now that his son is an adult, but did not feel that he really knew his son; he visited with his grandchildren when he was able to see them, but did not fit in well with his son's family; he had a couple of friends and his wife was his best friend, but their marriage was stressed by his PTSD symptoms; and, although he had low motivation to socialize, he could be appropriate when forced to do so.  He also reported that he had not worked a full-time structured job since 1997 when he was in a motor vehicle accident, but had been working for the previous 1-2 years as a self-employed salesman.  The diagnosis was PTSD chronic moderate, depressive disorder - not otherwise specified, and occasional drug abuse.  He was assigned a GAF score of 55.  The examiner opined that the Veteran had occupational and social impairment in thinking, family relations, work, and mood due to his PTSD symptoms.  

A February 2009 private psychological evaluation update by Dr. W.A. included
in-person interview of the Veteran and telephone interview of the Veteran's wife.  Dr. W.A. noted that "results on the current assessment were highly consistent with those noted in the [April 2008] evaluation."  Additionally, the Veteran reported symptoms of feelings of guilt, daily disgusted mood, nearly constant homicidal ideation toward a diffuse target, violent fantasies, and anxiety attacks occurring several times a week and lasting a couple minutes.  He also reported that he was "not really working at all."  The diagnosis was PTSD, panic disorder with agoraphobia, and depressive disorder - not otherwise specified.  He was assigned a GAF score of 38 based on difficulties in multiple areas, including social functioning, employment functioning, family relationships, judgment-related issues, thinking difficulties, and mood.  Dr. W.A. opined that the Veteran "has homicidal tendencies and is unable to maintain a normal standard of living" and "[p]roblems with emotional and behavioral controls, as evidenced by his history of angry outbursts and suicidality were acknowledged, and likely to render [him] to be a danger in any work environment.  His cognitive difficulties are also likely to have a negative impact."  

A March/April 2009 private evaluation report by M.B., a National Certified Counselor and Board Certified Expert in Traumatic Stress, included in-person interview of the Veteran and his wife, psychological testing, and other information provided by the Veteran.  The Veteran reported symptoms of difficulty sleeping, nightmares, recurrent intrusive thoughts of his experiences in Vietnam, irritability, anxiety, vacillation between hyperarousal and numbing, inability to take action, lack of motivation to socialize, isolation, hypervigilance, choking spasms, depression, recurrent thoughts of death, feelings of shame and guilt, startle response, mild paranoia about government, and anhedonia.  His lethality assessment was low.  He was oriented in person, time, and place, and the counselor noted he was observant and capable of analyzing, although occasionally tangential.  The Veteran's wife (who he married in 2003 and has lived with since 1999) reported that she noticed a marked increase of intolerance and agitation since his first assessment in April 2008.  She also reported that he had additional symptoms of excessive fear of being judged, being compulsive about how things must be done a certain way, poor hygiene, lack of organization, impatience, repetitive thoughts, misinterpretation, and hopelessness.  The counselor determined that his symptoms fit the criteria for PTSD.  She opined that it was "impossible for him to even work in his own trade and to maintain a basic standard of living" based on his "agitation and inability to regulate his emotions, nor a desire to learn, lack of ability to concentrate, to follow-through, the level of cognitive struggles and health challenges."

February 2009 to July 2009 VA treatment records reflect GAF scores of 60-65, and show that the Veteran reported symptoms of irritability, low motivation, insomnia, and disturbed mood.  In May 2009 he reported that he had undergone therapy with a private psychologist for PTSD, and that his symptoms became worse because of therapy.  In July 2009 he reported symptoms of anger and rage, and increased startle and avoidance that interfered with normal daily life.  

August 2009 to September 2011 VA treatment records reflect GAF scores of 50-55, and show that the Veteran reported symptoms of mood swings, depression, irritability, anxiety, alienation, social withdrawal and isolation, anger outbursts and rage, ritualistic checking behaviors, hypervigilance, startle response, overeating, disrupted sleep, and nightmares, but denied feelings of hopelessness, delusions, hallucinations, homicidal ideation, or having any suicidal ideations since 1995.  He presented as cognitively alert, oriented in all 4 spheres, his attention and concentration were adequate, short-term and long-term memory were intact, judgment and impulse control were appropriate, affect was full range, and capacity for abstract thinking was appropriate.  

In his September 2009 VA Form 9, the Veteran stated that he believed the private psychological evaluations by Dr. W.A. and Ms. M.B. more accurately reflect the severity of his symptoms.  

On October 2012 VA examination by a psychiatrist (that included a review of the Veteran's claims file, VA treatment records, and an interview of the Veteran's wife), the Veteran reported symptoms of chronic sleep impairment, isolation, anhedonia, irritability or outburst of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, mild memory loss, flattened affect, difficulty understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, obsessional rituals which interfere with routine activities, and neglect of personal appearance and hygiene.    The examiner opined that the Veteran's psychiatric symptoms are related to PTSD and no other diagnosis.  He explained that the Veteran's pre-2009 VA treatment records did not take into consideration his PTSD, only depression, but the record is accurate from January 2009.  He opined that the Veteran's service-connected disability renders him unable to secure and maintain substantially gainful employment, based on his isolation, irritability, chronic sleep impairment, as well as his suspiciousness, difficulty concentrating, and difficulty grasping complex commands.  He further opined that the Veteran has occupational and social impairment with reduced reliability and productivity, and that his PTSD symptoms are worsening.  

After evaluating the evidence, the Board finds that the Veteran's symptoms of PTSD are not so severe as to warrant a 100 percent schedular rating.  His PTSD causes severe occupational and social impairment, but is not manifested by symptoms that may be characterized as equivalent to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

Private and VA medical evidence shows that the Veteran lives a rather isolated life, with no interest in socializing.  He has few friends and has lived with his current wife for approximately 15 years.  Socializing has been limited to his wife, and occasionally seeing his son, grandchildren, and a few friends.  Nonetheless, his thought processes were generally linear, logical, and adequate (as noted in VA treatment records from June 2008 to September 2011), although sometimes marked by circumstantial and tangential thought, detachment, and slight deficits in attention, concentration, memory, judgment, and insight (as noted on April 2008 and February 2009 private evaluations).  He was cooperative during evaluations/examinations, with good eye contact, and his speech and communication abilities were not shown to be grossly deficient.  His speech was articulate, spontaneous, goal-directed, and his thinking was logical on June 2008 through September 2011VA treatment records.  

As for grossly inappropriate behavior, the Veteran felt irritable and reported anger outbursts, yet there is no evidence that he posed a persistent danger to himself or others.  He has denied any history of assault or domestic violence, as noted on November 2008 VA examination, although he reported on April 2008 private evaluation that he had taken his anger out on inanimate objects (but on rare occasions) and had periodic road rage.  He reported passive suicidal thoughts and one failed suicide attempt (after his second wife was killed in an automobile accident many years ago), but his lethality assessment was low on March/April 2009 private evaluation, and he denies any plan or intent to carry out his thoughts, as noted on VA and private medical reports.  The medical reports also do not show an intent to carry out any homicidal thoughts.  In his April 2008 and February 2009 reports, Dr. W.A. opined that the Veteran's problems with emotional and behavioral controls likely render him to be a danger in any work environment.  However, the evidence shows that he quit his job in 1997 and has been self-employed as an online salesman from home, where he is not exposed to such "work environment."  Thus, the evidence does not show that the Veteran is a persistent danger to himself or others.  

Moreover, the Veteran does not have persistent delusions or hallucinations.  VA and private reports do not reflect that his PTSD has been marked by psychotic episodes or behavior.  He denied hallucinations and perceptual abnormalities consistent with psychosis on April 2008 and February 2009 private evaluations (when he was assigned GAF scores below 40).  

The evidence also reflects that the Veteran does not lack the ability to perform activities of daily living.  He was usually dressed appropriately and neatly, even if at times, such as the March/April 2009 private evaluation by Ms. M.B., he was found to be disheveled and unkempt.  From all reports he tended to personal needs without the requirement of the assistance of another.  He took care of his routine responsibilities of self-care, although the March/April 2009 private evaluation report shows that he can be neglectful of personal hygiene, he appeared to maintain basic, minimal hygiene as noted on VA treatment records and November 2008 VA examination.  

Mental status examinations show that the Veteran generally was cooperative, alert, and oriented.  Immediate, recent, and remote memory was usually assessed as intact in VA treatment reports, although the April 2008 private evaluation showed normal recent and remote memory, and lower than normal immediate and recent-past memory.  The November 2008 VA examination also showed mildly impaired recent and immediate memory, but normal remote memory.  Nevertheless, such memory loss is not shown to have been so severe that the Veteran could not recall his own name or those of his close family.  

Furthermore, the Board finds that the GAF scores assigned do not provide a separate basis for a schedular rating higher than 70 percent.  They symptoms and level of impairment represented by the GAF scores of 38 reflect moderate to serious disability, which does not warrant a 100 percent schedular rating.  The April 2008 and February 2009 private evaluations (that show GAF scores of 38) and the November 2008 and October 2012 VA examinations (that show GAF scores of 55-60) reflect essentially the same findings of functional impairment.  However, those GAF scores are not indicative of a type of behavior that is considerably influenced by delusions or hallucinations, serious impairment in communication or judgment, or inability to function in almost all areas.  

For the reasons articulated above, the Veteran's PTSD symptoms do not satisfy the schedular criteria for a 100 percent rating.  

The preponderance of the evidence is against a schedular rating in excess of 70 percent for PTSD throughout the appeal period; therefore, the benefit-of-the-doubt provisions do not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

The matter of entitlement to a TDIU rating has been raised by the record.  The October 2012 VA examiner opined that the Veteran's service-connected PTSD "renders him unable to secure and maintain substantially gainful employment," based on his "isolation, irritability, chronic sleep problems, as well as his suspiciousness, difficulty concentrating and difficulty grasping complex commands."  Likewise, the April 2008/February 2009 private psychologist opined that "[p]roblems with emotional and behavioral controls, as evidenced by his angry outbursts, passive suicidality, and homicidality, were acknowledged, and likely render [the Veteran] to be a danger to any work environment."  The Veteran meets the schedular criteria for a TDIU rating; his service-connected PTSD alone is rated 70 percent.  The Board finds no reason to question the above-stated opinions of VA and private examiners indicating that he is unemployable.  Accordingly, a TDIU rating is warranted.  


ORDER

A schedular rating in excess of 70 percent for PTSD is denied.  

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


